In a tax certiorari proceeding pursuant to Real Property Tax Law article 7, the appeal is from an order of the Supreme Court, Orange County (Palella, J.), dated August 14, 1996, which denied the motion of the Village of Chester, its Assessor, and the Board of Assessment Review to dismiss the proceeding for willful failure to provide information under Real Property Tax Law § 525 (2) (a).
Ordered that the order is affirmed, with costs.
As the Court of Appeals has recently reiterated, Real Property Tax Law § 525 (2) will preclude a party from seeking an adjustment in a real estate tax assessment only if the failure to disclose requested information is willful. "Courts have therefore refused to dismiss judicial challenges to realty assessments absent proof that noncompliance was occasioned by a *415desire to frustrate administrative review” (Matter of Fifth Ave. Off. Ctr. Co. v City of Mount Vernon, 89 NY2d 735, 741-742). Under the circumstances here, we agree with the conclusion of the Supreme Court that the petitioner’s objections to the requests by the appellants were, in the main, reasonable, and did not rise to the level of willful noncompliance intended to frustrate administrative review. Therefore, the Supreme Court providently exercised its discretion in denying the motion to dismiss the proceeding. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.